1ut\$+U Cc./t- C-f fif/>*+l                      MAR -s 20I4


   J- l^lll'ti M*/y &**£ ft f
     )d h 3f rje/t A/t- A- ccpyof So^t c-f- +^e /t\di c+h^t^rs >>sJn                               ivS




                      7
                          cb
+ "9      VV.
^   'V,




                P48
                                 CAUSE NO. 18971


THE STATE OF TEXAS                         §     IN THE DISTRICT COURT

VS.                                        §     OF
                                           §
WILLIS HENRY GREEN                         §     CHEROKEE COUNTY, TEXAS



             ORDER DISCHARGING COURT-APPOINTED COUNSEL >*-May 09 13 02:10p    JP1 Judge Dominy                                  9036833476               p.14




                   STATE OF TEXAS
                                                              COUNTY OF CHEROKEE

                                  PROBABLE CAUSE AFFiTTjAWir
        Iam acertified and licensed law enforcement officer for the State OfTexas Ihave -ood
        reason to believe and do believe thatthe accused person, Willis Henrv Green B/M DOB
        a1ZuBuilding,
               J-4' which
                      u°nu01aab0Ut ^ 15thisday
                           offense charged     ofApri1'as2013>
                                             classified   a: conirait th« offense of Burglary of

        O MISDEMEANOR (S) FELONY and is against the laws ofthe State OfTexas.
             The good reason and belief is based upon the following facts and circumstances.

        we         S66 Co^Sh^ff^Offi^received a^oTr^fVr^la^on 4-17-13 in the"
        Weeping Maty community. There were numerous photographs taken by agame
        camera ol the suspect on the complainants property. Through further investigation
        Willis Green was identified as the person in the photographs. On Monday 5-6 n
        WiJis Green was arrested on an unrelated outstanding warrant for UUMV Durfne an
        interview with W^ Gr under Miranda he %£££& t0 being on the conXS
        property and that he was the person in the photographs. Willis Green also aSed to
        removing some ofthe complainants property. Willis Green admitted to entering into
        the complainants cabin and looking around without the complainants consent There
       were numerous cabins located on the complainants property due to this being a
       hunting lease. There was also another cabin that was entered which belpji-sJ^-^
       Stothe
       due S1    , i/Vl
              cabins       Greeato received
                     belonging     separate 2separaLe
                                            persons. cha^s^m^^B^^
                                                        ^^   ____JL->



       Witness my sigliatureikis mh day ofMay. 2013
       Affiant:
                                                Agency: Cherokee County Sheriffs Office


       Subscribed and Sworn tobefore me this 8^ day ofMay 201^




                                                    P5
       OFFICE                       OF    THE        DISTRICT                CLERK
                          CHEROKEE                 COUNTY,                TEXAS


                                                              Janet Gates,         Clerk
                                                                   P.O.   Drawer    "C"
                                                               Rusk,      Texas 75785

August 28, 2013                                                    (903) 683-4533

STEN M.               LANGSJOEN                     Attorney at Law
P.O.        BOX 53 9

TYLER.               TEXAS    7 5702

Dear Counsel,

   You were appointed to represent GREEN,WILLIS HENRY

by a District Judge of the 2nd Judicial District before the above

named Defendant was Indicted. Notification was sent to you at

that time.

            On the           26th     day of August       , 2013       , the Grand Jury of

Cherokee County, Texas indicted said Defendant for the offense

Of BURGLARY OF BUILDING                            COUNT 1 & COUNT 2

Case number:                              18971.

        Defendant's address is                 (if available)
                     /'
            X             203 CR 2917
       **


                          ALTO   TX   75925


                '•        COUNTY JAIL

                          OUTSTANDING WARRANT

                                               Janet Gates,    District Clerk

                                               BY:                                          Deputy
                                                     PAT HANSON    -   DIST CLERK OFFICE



cc File

att:    Indictment




                                                     '»                                   SCANNB